Citation Nr: 0711859	
Decision Date: 04/23/07    Archive Date: 05/01/07

DOCKET NO.  04-36 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a psychiatric 
condition, to include as secondary to a service-connected low 
back disability.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1982 to 
January 1983 and from January 1984 to January 1990.  This 
case comes to the Board of Veterans' Appeals (Board) from a 
May 2003 rating decision.  The case was remanded by the Board 
in May 2006 and a supplemental statement of the case was 
issued in December 2006.


FINDING OF FACT

A psychiatric condition was not present in service; was not 
objectively manifested for years after service; and is not 
otherwise shown to be related to service or to the veteran's 
service-connected low back disability.


CONCLUSION OF LAW

A psychiatric condition was not incurred or aggravated as a 
result of active service or to the veteran's service-
connected low back disability.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3310 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA is required to notify the veteran of: (1) the information 
and evidence needed to substantiate and complete his claim, 
(2) what part of that evidence he is responsible for 
providing, (3) what part of that evidence VA will attempt to 
obtain for him, and (4) the need to send the RO any 
additional evidence that pertains to his claim.  38 C.F.R. 
§ 3.159.  In partial compliance with the duty to notify, the 
RO issued the veteran a letter in February 2004 which 
contained all but the last element of the duty to notify.  
The veteran has not been prejudiced by lack of notification 
as he was issued a complete notification letter in May 2004 
and both the statement of the case issued in September 2004 
and the supplemental statement of the case issued in December 
2006 contained the entire language of 38 C.F.R. § 3.159.
	
VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  Here, the RO obtained the 
veteran's service medical records, VA treatment records, and 
private medical records.  The veteran was also afforded three 
VA examinations regarding his claim.  There does not appear 
to be any other evidence, VA or private, relevant to the 
claim that the RO has failed to attempt to obtain at this 
time.

The veteran has been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices.  The veteran has not been prejudiced 
by inadequate or untimely notice and any defect with respect 
to the notice requirement in this case was harmless error.  
The evidence and information of record, in its totality, 
provides the necessary information to decide the case at this 
time.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 4.2.  Any 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  The appellant has 
been provided the appropriate notice and assistance prior to 
the claim being adjudicated by the Board and prior to the 
last adjudication by the RO.  Therefore, the veteran is not 
prejudiced by the Board's adjudication of his claim at this 
time.  See Overton v. Nicholson, 20 Vet. App. 427 (2006).  

II.  Claim for Entitlement to Service Connection

The veteran claims that his current psychiatric condition was 
caused or aggravated by his service-connected low back 
condition.

Service connection will be granted if the veteran suffers 
from a disability resulting from an injury suffered or 
disease contracted in service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  To establish service connection, there must be: 1) 
a medical diagnosis of a current disability; 2) medical or, 
in certain cases, lay evidence of in-service occurrence of a 
disease or injury; and 3) medical evidence of a nexus between 
an in-service injury or disease and the current disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  Service 
connection may also be granted for a "[d]isability which is 
proximately due to or the result of a service- connected 
disease or injury."  38 C.F.R. § 3.310(a); Harder v Brown, 5 
Vet. App. 183, 187-89 (1993).  Furthermore, secondary service 
connection on the basis of aggravation is permitted under 38 
C.F.R. § 3.310, and compensation is payable for that degree 
of aggravation of a non-service- connected disability caused 
by a service-connected disability.  Allen v. Brown, 7 Vet. 
App. 439 (1995).

In adjudicating a claim, the Board determines whether 1) the 
weight of the evidence supports the claim or 2) the weight of 
the positive evidence in favor of the claim is in relative 
balance with the weight of the negative evidence against the 
claim.  The appellant prevails in either of those situations.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The veteran is service-connected for a low back disability.  
He claims that his psychiatric condition was either caused or 
aggravated by his service-connected low back disability.  The 
veteran has submitted a private medical record (see December 
2003 private medical record) which also indicates that he has 
a psychiatric condition that is related to his service-
connected low back disability.  However, three other VA 
examinations differ in their opinions regarding the etiology 
of the veteran's psychiatric disorder.  These examinations 
not only outweigh the private physician's opinion in number 
but also are more probative to the issue at hand because the 
VA examiners conducted thorough reviews of the entire claims 
file (including the veteran's service medical records and 
post-service medical records) in addition to their own 
examination of the veteran in forming their opinions.

The first VA examination, conducted in May 2003, and the 
second VA examination, conducted in May 2004, each resulted 
in the examiners concluding that the veteran's psychiatric 
condition (diagnosed as depressive disorder, alcohol 
dependence, and cocaine abuse) was not caused by his service-
connected low back disability but rather was more likely 
related to his drug dependence issues.  The final VA 
examination, conducted in November 2006, resulted in a 
similar conclusion by the examining physician.  The November 
2006 examining physician also concluded that the veteran's 
low back disability not only did not cause the veteran's 
psychiatric condition but also did not aggravate the 
veteran's psychiatric condition.
 
Despite the veteran's contentions that he currently suffers 
from a psychiatric condition that is related to service or to 
his service-connected low back disability, there is no 
medical evidence suggesting such an etiological opinion and, 
as a lay person, he is not competent to render a medical 
diagnosis or etiological opinion.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  For the reasons discussed 
above, the preponderance of the evidence establishes that the 
veteran currently does not have a psychiatric condition as a 
result of service or as a result of his service-connected low 
back disability.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for a psychiatric 
condition, to include as secondary to a service-connected low 
back disability, is denied.



____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


